Citation Nr: 1621459	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating action by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran provided testimony before the undersigned Veterans Law Judge at a video conference hearing in November 2014; a transcript from that hearing is of record.


FINDING OF FACT

The Veteran did not serve during a recognized period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West. 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issue in this case turns on statutory interpretation.  See Id. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II.  Nonservice-connected Pension

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

The term "period of war" means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Korean conflict is defined as the period of June 27, 1950, through January 31, 1955.  Effective January 1, 1997, the term "Vietnam era" means the following: (1) the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period, and (2) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  The Persian Gulf War is defined as the period of August 2, 1990 through a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

In this case, the Veteran's period of service was from August 1981 to August 1985, which is not a recognized period of war.  As such, the Veteran does not meet the requirements for service under 38 U.S.C.A. § 1521(j); there is no basic entitlement to pension benefits.  Accordingly, the claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


